ORDER

PER CURIAM:
J.C. (Father) appeals from the juvenile court’s order sustaining a petition filed by the juvenile officer pursuant to § 211.031.1(1), RSMo 1994, alleging that the minor child, R.C. (Daughter), was without proper care, custody and support. In the petition, the juvenile officer alleged that Father sexually molested Daughter on numerous occasions and raped her once. The trial court sustained the petition and placed Daughter in the custody of her maternal grandparents. On appeal, Father contests the trial court’s order on two grounds. First, he contends that the trial court erred by prohibiting him from questioning Daughter’s veracity, truthfulness and motive through cross-examination. Second, Father alleges that there was insufficient evidence to sustain the petition because the only evidence to support the allegations was Daughter’s testimony and there was no physical examination report or corroboration by an independent witness. The judgment of the trial court is affirmed. Rule 84.16(b).